Citation Nr: 0737300	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased disability rating for a 
service-connected right knee condition, currently 
evaluated as 10 percent disabling.

2.	Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from December 27, 1978 to January 31, 1987; from October 1, 
1990 to July 9, 1991; and from March 15, 2003 to May 20, 
2004, when he was honorably discharged.

Procedural history

In April 1989, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan granted service 
connection for a right knee condition and left ear hearing 
loss and assigned a noncompensable (zero percent) disability 
rating for each.  

The disability rating assigned for the right knee condition 
was increased to 
10 percent in an August 1999 RO decision.  The disability 
rating for the service-connected left ear hearing loss was 
continued at zero percent.  

The veteran filed an Application for Compensation (VA Form 
21-526) in May 2004, which the VA construed to be a claim for 
increased disability ratings.  
A September 2004 RO decision continued the veteran's 10 
percent disability rating for the service-connected right 
knee condition and zero percent for the service-connected 
left ear hearing loss.  The veteran disagreed, and the RO 
confirmed its findings in a June 2005 statement of the case 
(SOC).  The veteran's appeal issue was perfected with the 
timely submission of a substantive appeal (VA Form 9) in July 
2005.  


FINDINGS OF FACT

1.	The competent medical and other evidence of record 
indicates that the veteran's right knee condition is 
currently manifested by a range of motion between 0 and 
130 degrees, normal alignment, no instability, minimal 
effusion in the knee joint, difficulty squatting due to 
pain and a mild degree of degenerative change revealed 
upon X-ray.  

2.	The competent medical evidence of record indicates that 
the veteran's left ear hearing loss is currently 
manifested by 100 percent speech recognition and an 
average decibel loss of 30.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10 
percent for the service-connected right knee condition are 
not met.  38 U.S.C.A. § 1155                 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2006).

2.	The criteria for a compensable disability rating for the 
service-connected left ear hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected right knee and left ear disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was advised as to the 
evidentiary requirements of his increased rating claim in a 
July 2004 VCAA notice letter.  That letter specifically 
indicated that "to establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2004 letter.  The veteran was advised in those letters that 
VA is responsible for obtaining relevant records from any 
Federal agency, including service records, records from the 
Social Security Administration and VA treatment records.  
With respect to private treatment records, the letters 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  

The July 2004 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original].  
The veteran was also advised that VA would provide a medical 
examination if such was necessary to decide his claim.  [VA 
examinations were in fact completed during the course of this 
appeal, most recently in August 2004.]

Finally, the Board notes that the VCAA letter requested of 
the veteran: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the March 2006 notice letter.  

The March 2006 notice letter detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

With respect to effective date, the March 2006 notice letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule." 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination via the March 2006 letter.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of outpatient 
treatment records of the veteran.  Additionally, the veteran 
was provided with VA examinations February 2001 and in August 
2004.  The reports of the examination reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, and rendered appropriate diagnoses 
and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined a Board hearing.
 
The Board will therefore proceed to a decision.

1. Right knee disability 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 2007.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Schedular criteria 

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. 
§ 4.45 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Analysis

The veteran contends that his right knee disability warrants 
an increased disability rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology. Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board notes that the RO initially rated the veteran under 
Diagnostic Code 5257 but currently rates him under Diagnostic 
Coe 5010 [arthritis, due to trauma].  This is congruent with 
both the veteran's medical history and his current diagnosis.  
The veteran reported twisting his knee while on active duty.  
He was diagnosed with osteoarthritis in a July 1998 report by 
M.B.,M.D.  The recent medical evidence indicates that right 
knee arthritis continues to exist.  An August 2004 VA 
examination X-ray of the veteran's right knee indicated that 
"mild degenerative changes" were found.  See also the 
report of an August 2006 VA radiology study showing the 
presence of degenerative joint disease of the right knee.  

Diagnostic Code 5257, [other impairment of the knee] is 
essentially as "catch all" provision.  Rating under 
Diagnostic Code 5257 requires evidence of  recurrent 
subluxation or lateral instability.  In the medical reports, 
there is no finding of instability or subluxation (partial 
dislocation) of the right knee.  For example, the report of a 
February 2001 VA examination indicated that the knee is 
stable.  

Thus, there is of record ample evidence to support the 
assignment of Diagnostic Code 5010, traumatic arthritis and 
virtually none to support he assignment of Diagnostic Code 
5257.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general."  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more 
specific statute will be given precedence over a more general 
one . . . . ") [quoting Busic v. United States, 446 U.S. 
398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 176-7 (2005).  The Board will therefore apply the 
more specific diagnostic code.  

Therefore, the Board finds that the application of Diagnostic 
Code 5010 (and thus also Diagnostic Codes 5003, 5260 and 
5261) is most appropriate.

Schedular rating

As was discussed above, arthritis of the knee is rated based 
on limitation of motion.  If compensable limitation is not 
demonstrated, a 10 percent rating is assigned based on x-ray 
evidence of arthritis.  

The August 2004 orthopedic examination noted that the range 
of motion for the right knee was up to 130 degrees.  [As 
noted above, normal knee extension is 
140 degrees and normal knee flexion is zero degrees.]

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 130 degrees reported during the 
August 2004 examination.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.

Based on these findings, a compensable rating may not be 
assigned based on limitation of motion of the right knee.  

The x-ray findings of degenerative arthritis allow for the 
assignment of a 10 percent disability evaluation under 
Diagnostic Code 5003.  That is the rating which has been 
assigned by the RO.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The August 2004 VA examination noted the veteran experiences 
"minor limitation of motion" in his right knee.  As 
discussed above, the small amount of limited motion which has 
been identified on medical examination does not warrant a 
compensable rating.  Moreover, there is no evidence that the 
veteran experiences weakness, fatigability, or lack of 
coordination because of his right knee disability.  

The Board observes that the veteran does not wear a knee 
brace, nor has one been prescribed for his use, and the 
record evidence does not show that he has been prescribed to 
participate in physical therapy to strengthen the muscles 
surrounding the right knee joint.

For these reasons, the Board finds that additional 
disability, over and above the 
10 percent rating which has already been assigned, is not 
warranted.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in May 
2004.  In this case, therefore, the relevant time period is 
from May 2003 to the present.  At that time the disability 
rating was 
10 percent, and it remains at 10 percent.  The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from May 2003 to the 
present.

In essence, the evidence of record, to include the two VA 
examination reports n February 2001 and in may 2004 as well 
as out[patient treatment reports, indicates that the 
veteran's service-connected right knee disability was 
manifested by complaints of pain, slight limitation of 
motion, and x-ray evidence of arthritis.
Throughout the period, there were no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating. 

Thus, an increased disability rating for the veteran's right 
knee condition is not 
warranted for the period beginning one year before his most 
recent claim, May 
2003.  And, accordingly, there will be no staged rating for 
that time period.  

Conclusion

The Board finds that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected right knee 
disability, and that the veteran's right knee is 
appropriately rated as 10 percent disabled under the criteria 
of Diagnostic Code 5010.  The benefit sought on appeal is 
accordingly denied.

The matter of an extraschedular rating will be discussed 
below.  

2.  Left ear hearing loss 

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings have been set out above and will not be repeated.
  



Hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2006).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. See 38 C.F.R. § 4.86(b) 
(2006).



Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected left ear hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2006).  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in the left ear.

An August 2004 VA audiology report revealed the following:

Puretone Air Conduction Thresholds (left ear)

1000 Hz
10 dB loss
2000 Hz
10 dB loss
3000 Hz
10 dB loss
4000 Hz
90 dB loss

The Puretone threshold average was 30 decibels in the left 
ear.  The speech discrimination score at that time was 100 
percent in the left ear. 

This yields a numerical designation of I in the left ear (0 
to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  Entering 
the category designations into Table VII, a disability 
percentage evaluation of 0 percent, or noncompensable, is for 
assignment under Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's left ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  
However, the veteran's left ear hearing loss does not meet 
the criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in the left ear.  Therefore, the rating under 38 C.F.R. § 
4.85 is the correct rating under the regulations for this 
veteran.

In short, the medical evidence does not support a compensable 
evaluation for the veteran's left ear hearing loss under any 
pertinent criteria.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the June 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Further, the veteran's 
representative raised this issue in a May 9, 2007 Appellant's 
Brief.  Accordingly, the Board will address the possibility 
of the assignment of extraschedular ratings for the increased 
disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to either service-
connected disability.  The record does not show that the 
veteran has required frequent hospitalizations for his left 
ear hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
The veteran does have a history of arthroscopic surgery on 
his right knee, in 1980, 1988 and 1993.  However, there is no 
indication in his medical records that he was hospitalized 
for those surgical procedures, and in any event the last such 
procedure was almost 15 years ago.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to either disability.  The 
veteran states in a March 18, 2005 letter that he has been 
prevented from obtaining a promotion in the military, 
pursuing a civilian career in law enforcement and enjoying 
sports because of his disabilities.  However, there is no 
indication that the veteran has not been able to obtain 
employment, and there is nothing in the current evidence of 
record to indicate that his disabilities cause any unusual 
impairment.     

In summary, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for a service-
connected right knee condition is denied.

Entitlement to an increased disability rating for service-
connected left ear hearing loss is denied.

___________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


